DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 7/29/2021.
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. in US Patent Application Publication 2014/0147250 (hereinafter “Lee”).
Regarding claim 1, Lee discloses a turbine blade comprising: 	an airfoil portion 60 extending between a leading edge 112 and a trailing edge 114; 	a base portion 116 positioned below the airfoil portion, the base portion comprising: 		an outwardly-extending wing positioned below the airfoil portion (see Fig. 3, which is on sheet 3 of 7 of drawings; the equivalent wing is on the bottom left of the base, below the circled detail region); and 		an axially-discrete aero-brake feature 99 (seen in the embodiment of Fig. 9) positioned between the outwardly-extending wing and the airfoil portion (Fig. 3) and extending outward from the base portion, wherein the axially-discrete aero-brake feature is structurally configured to disrupt axial airflow across the turbine blade (paragraph [0022], [0028]-[0029]).  
Regarding claim 2, Lee discloses the turbine blade of claim 1, wherein the axially-discrete aero-brake feature defines an aero-brake axis extending outward from the base portion, and wherein the axially-discrete aero- brake feature is asymmetric about the aero-brake axis (see Fig. 8 and 9; the equivalent aero-brake is not symmetric about an axis parallel to rotation direction 134).  
Regarding claim 3, Lee discloses the turbine blade of claim 1, wherein the axially-discrete aero-brake feature defines a peak extending outward from the base portion, wherein the peak defines an aero-brake axis that is oriented transverse to at least one of the leading edge and the trailing edge of the airfoil portion (see Fig. 8 and 9; an axis along the peak or tip of scoop region 148 is transverse, or simply not parallel, to the leading edge of the airfoil; a axis from one circumferential end of the brake feature of Lee to the next could also be said to be transverse to the leading edge of the airfoil).
Regarding claim 4, Lee discloses the turbine blade of claim 3, wherein the aero-brake axis extends outward from the base portion and upward from the base portion (as seen in Fig. 9).  
Regarding claim 5, Lee discloses the turbine blade of claim 1, wherein the axially-discrete aero-brake feature defines a leading face and a trailing face oriented opposite the leading face, wherein at least one of the leading face and the trailing face defines a concave surface (see Fig. 8 and 9; the equivalent concave surface is scoop feature 148; paragraph [0028]).  
Regarding claim 6, Lee discloses the turbine blade of claim 5, wherein the leading face comprises the concave surface (see the leading face of scoop 148 with surface 160 and the rotational direction 134 in Fig. 8).
Regarding claim 7, Lee discloses the turbine blade of claim 1, wherein the axially-discrete aero-brake feature defines one or more peaks defining a serpentine shape extending across the base portion (see multiple peaks arranged in a sequential order in the rotational direction 134 in Fig. 9, which may be said to be a serpentine shape with respect to the rotational or circumferential direction).  
Allowable Subject Matter
Claims 8-20 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 8, the prior art of record, either alone or combination, is silent to each and every limitation required of the claim.  Specifically, the art of record is silent to a turbine engine comprising: an outer shell; one or more stators coupled to and extending inward from the outer shell, each of the one or more stators defining a platform extending in an axial direction; one or more turbine blades comprising: an airfoil portion extending between a leading edge and a trailing edge; an outwardly-extending wing positioned inward from the airfoil portion; and an aero-brake feature positioned between the outwardly-extending wing and the airfoil portion; wherein: the one or more turbine blades and the outer shell define a first blade clearance at a first portion of the outer shell and a second blade clearance at a second portion of the outer shell; the first blade clearance is greater than the second blade clearance; and the aero-brake feature of the one or more turbine blades is positioned outward of the platform of the one or more stators when the one or more turbine blades is positioned at the second portion of the outer shell.  
The art of record teaches various analogous gas turbine engines with rotor blade platforms including features that influence the flow of working fluids over the platforms, but the not specifically required combination of limitations recited in claim 8.  
US2006/0120864 to Lu et al. disclose an analogous gas turbine engine and demonstrates that simple manufacturing tolerances can create a variation in relative radial position between a stator platform and turbine platform across an array of blades, as seen in Fig. 5.  Lu, however, specifically employs a spline seal to accommodate such variations.  
US2016/0215636 to Chouhan et al. demonstrates an analogous gas turbine engine including a rotor blade with an equivalent aero-brake feature that sits immediately downstream and at an equivalent radial height as a stator platform (see Fig. 1 or 12).  Further, it well known to one of ordinary skill in the art that bodies rotating on a shaft are subject to vibrations and displacements due to imbalance.  In a gas turbine engine, this results in radial displacement of blade platforms and a variation in rotor blade tip clearance distance from the casing or shell within which the blades rotate.  It is impossible, however, based on the art of record, to demonstrate an assembly like that of Chouhan or any of the other equivalent art of record meets the limitations required of claim 8 because it is unknown to what degree any inherent vibrations and imbalance would affect the assembly such that equivalent aero-brakes would necessarily be radially displaced above and below adjacent stator platforms (likewise, the blade of a airfoil assembly with an aero-brake feature displaced above an adjacent stator platform from a nominal position would necessarily have a smaller blade tip clearance than at an instantaneous position 180 degrees separated, assuming a perfectly circular shroud or engine casing).  Claims 9-17 depend on claim 8.
With respect to claim 18, the art of record fails to anticipate or suggest in combination each and every limitation required of claim 18.  Again, equivalent to the rationale above with respect to claim 8, it would appear that simple operation of a device like that of Chouhan or other art of record would necessarily meet the method of claim 18 as inherent imbalances cyclically shift platform heights, and thus blade tip clearances, off of a nominal height.  However, based on the art of record, it is not possible to demonstrate that any inherent rotor imbalance necessarily results at the method required of claim 18.  Claims 19-20 depend on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference cited on the PTO-892 demonstrates an analogous gas turbine engine platform adjacent a stator platform that employs a particular leading or trailing edge geometry to affect the axial passage of a working fluid over the platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745